DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Publication No. EP-1600606-A1.
	The EP-1600606-A1 teaches (cl.1) a platform seal and damper assembly for turbomachinery having a rotor disc (see paragraph [0009]) and a plurality of rotor blades, each rotor blade along a radial direction comprising a respective root 3 configured to affix a respective rotor blade of the plurality of rotor blades to the rotor disc, a respective platform 2 and a respective airfoil 1, the platform seal and damper assembly comprising: an axially-extending groove 4 arranged on a side of the respective platform between a leading edge and a trailing edge thereof, wherein the axially-extending groove is defined by a pair of surfaces (see exhibit below), wherein a radially-outward surface of the pair of surfaces is arranged at an underside of the platform and is configured to define an arc (see exhibit below) between the leading edge and the trailing edge of the respective platform, and further wherein a surface of the pair of surfaces is arranged to extend with a tangential component (see exhibit below) from a radially-inward edge of the groove toward the radially-outward surface arranged at the underside of the platform; and a seal and damper member 7 disposed in the axially-extending groove, wherein the seal and damper member comprises a body having a pair of adjoining surfaces configured to respectively engage, in response to a camming action, with the pair of surfaces that define the axially-extending groove, the camming action caused by centrifugal force (see paragraph [0010]) that develops during rotation of the rotor disc about a rotation axis, the camming action effective to produce an interference fit (see paragraph [0010] of the seal and damper member with the side of the respective platform and an opposed side 2’ of an adjacent platform.

    PNG
    media_image1.png
    420
    647
    media_image1.png
    Greyscale

(cl.2) the turbomachinery comprises a fluidized catalytic cracking (FCC) expander (Regarding claim 2, the phrase “a fluidized catalytic cracking (FCC) expander” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of EP-1600606-A1. See MPEP 2114. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART., (cl.3) the turbomachinery comprises a gas turbine engine, (cl.7) the pair of surfaces that define the axially-extending groove comprise adjoining surfaces (see figures), (cl.8) a method of forming a platform seal and damper assembly for turbomachinery having a rotor disc and a plurality of rotor blades, the method comprising: forming an axially-extending groove 4 on a side of a respective platform between a leading edge and a trailing edge thereof, the forming of the axially-extending groove comprising: defining the axially-extending groove by a pair of surfaces (see exhibit below); arranging a radially-outward surface of the pair of surfaces at an underside of the respective platform 2; configuring the radially-outward surface of the pair of surfaces to define an arc (see exhibit) between the leading edge and the trailing edge of the respective platform; and configuring a surface of the pair of surfaces to extend with a tangential component (T) from a radially-inward edge of the groove toward the radially-outward surface arranged at the underside of the respective platform; forming a seal and damper member 5; disposing the seal and damper member in the axially-extending groove 4, wherein the seal and damper member comprises a body having a pair of adjoining surfaces configured to respectively engage with the pair of surfaces that define the axially-extending groove in response to a camming action, wherein the camming action is caused by centrifugal force (R) that develops during rotation of the rotor disc about a rotation axis, the camming action effecting an interference fit of the seal and damper member with the side of the respective platform and an opposed side of a platform adjacent to the respective platform (see rejection of claim 1 above).

Allowable Subject Matter
Claims 13-18 are allowed.
Regarding claim 13 and all the claims that depend on claim 13, prior art fails to teach or fairly suggest forming the seal and damper member using an additive manufacturing technique in accordance with the digital representation of the body of the seal and damper member.

Claims 4-6, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4 and all the claims that depend on claim 4, prior art fails to teach or fairly suggest an annular cooling shield disposed on a rim of the rotor disc and arranged to direct respective flows of a cooling fluid across respective roots of the plurality of blades, wherein an axially-extending member of the annular cooling shield has an edge arranged to axially retain a first end of the seal and damper member.
	Regarding claim 9 and all the claims that depend on claim 9, prior art fails to teach or fairly suggest the forming of the axially-extending groove comprises a machining technique to machine the side of the respective platform to configure the pair of surfaces that define the axially-extending groove.
Regarding claim 12, prior art fails to teach or fairly suggest the forming of the seal and damper member is by way of an additive manufacturing technique.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of five patent publications.
US10,113,434B2, US10,107,125B2, US10,100,648B2, US10,012,085B2, and US9,822,644B2 are cited to show a seal and damper assembly.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745